Citation Nr: 0909320	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-03 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) death pension benefits. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran had recognized guerilla service from October 1943 
to April 1945 and regular Philippine Army service from April 
1945 to May 1946.  The Veteran was honorably discharged in 
May 1946.  He died in September 1963.  The appellant is his 
surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2004 by the VA 
Regional Office (RO) in Manila, Philippines, which denied 
entitlement to nonservice-connected death pension benefits.  

The Board notes that in January 2005, the appellant requested 
a hearing before the Board.  However, the appellant 
subsequently withdrew the request in May 2006.  

In January 2007, the Board remanded the matter on appeal for 
additional development.  

Entitlement to nonservice-connected death pension benefits 
was previously denied in an unappealed rating decision dated 
in November 1992.  This decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  The Board is required to first consider 
whether new and material evidence had been presented before 
the merits of claim can be considered; and the Board can make 
an initial determination as to whether evidence is "new and 
material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  However, as discussed below in the analysis portion 
of the decision, relevant official service records have been 
associated with the claims folder.  Such records existed but 
were not associated with the claims file at the time of the 
earlier rating decisions.  Thus, pursuant to 38 C.F.R. 
§ 3.156(c) (2008) and notwithstanding the 2007 remand, which 
is not binding, VA will reconsider the claims on the merits.  
The issue has been recharacterized as stated on the title 
page.  The appellant is not prejudiced by decision rendered 
below, as she is receiving full appellate review. 


FINDING OF FACT

The Veteran had recognized guerilla service from October 1943 
to April 1945 and regular Philippine Army service from April 
1945 to May 1946.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA death pension 
benefits based on qualifying service by the Veteran have not 
been met.  38 U.S.C.A. §§ 101(2), 5106 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Pertinent Law and Regulations

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran in 
certain circumstances.  In general, a surviving spouse of a 
Veteran who served 90 days or more during a period of war may 
be entitled to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 1541 (West 2002).  Generally, a 
"Veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2008).  The appropriate military authority must certify such 
service as qualifying.  38 C.F.R. § 3.203 (2008).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203 (2008).

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation and dependency and indemnity compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941 is 
included for compensation benefits, dependency and indemnity 
compensation, and burial allowances but not for pension 
benefits.  Service as a guerilla under the circumstances 
outlined in paragraph (d) of this section is also included.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  



II. Analysis

As noted above, entitlement to nonservice-connected death 
pension benefits was previously denied in an unappealed 
rating decision dated in November 1992.  This decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  The Board is 
required to first consider whether new and material evidence 
had been presented before the merits of claim can be 
considered, and the Board can make an initial determination 
as to whether evidence is "new and material."  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  However, since the 
last final rating decision, relevant official service records 
have been associated with the claims folder.  Review of the 
record shows that in July 1993, the Veteran's service 
personnel records from the U.S. Army Personnel Center were 
associated with the file.  Such records existed but were not 
associated with the claims file at the time of the November 
1992 rating decision.  These records are pertinent to the 
claim for nonservice-connected death pension benefits because 
the records document the Veteran's dates of service.  Thus, 
pursuant to 38 C.F.R. § 3.156(c), VA will reconsider the 
claim on the merits.  

In this case, the service department verified that the 
Veteran had recognized guerilla service from October 1943 to 
April 1945 and regular Philippine Army service from April 
1945 to May 1946.  The findings by the service department 
verifying a person's service are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  This 
category of service does not qualify the appellant for VA 
death pension benefits.  Therefore, the Board finds that the 
appellant is not eligible for the requested benefit. 

The law specifically excludes such service for purposes of 
entitlement to death pension benefits.  See Cacalda v. Brown, 
9 Vet. App. 261 (1996) (per curiam).  Consequently, the Board 
finds that there is no legal basis on which the appellant's 
claim can be based.  As the law and not the evidence is 
dispositive on this issue, it must be denied because of lack 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

III. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part 
at 38 C.F.R § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

The question before the Board is whether the Veteran had 
qualifying service to establish eligibility for nonservice-
connected death pension benefits for the appellant, the 
surviving spouse.  The record includes service department 
verification of the Veteran's service.  Because qualifying 
service and how it may be established are governed by law and 
regulations and because the service department's 
certification is binding, the Board's review is limited to 
interpreting the pertinent law and regulations.

Where as here, the interpretation of the law is dispositive 
of the appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 





ORDER

The appellant does not have basic eligibility for VA death 
pension benefits; the appeal is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


